Citation Nr: 0819644	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of bladder 
cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from February 1951 
to February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office in Nashville, Tennessee.  
Specifically, in August 2004 and January 2005 decisions, the 
RO denied service connection for residuals of bladder cancer.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  38 U.S.C.A. § 5100 et seq (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
Pursuant to the VCAA, receipt of a complete or substantially 
complete application for benefits requires VA to make 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate the claim.  This duty to assist 
includes the duty to obtain relevant records.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2007).  Additionally, VA is required to provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Upon further review of the claims 
folder in the present case, the Board finds that additional 
evidentiary development of the issue on appeal is necessary.  

The veteran maintains that, between September 1952 and 
February 1955, he was assigned to the 2nd Preventive Medicine 
Unit at Camp Lejeune (with deployments to Vieques, Puerto 
Rico), where his responsibilities included inspections of 
mess halls and latrines for the control and containment of 
mosquito-born diseases such as malaria and yellow fever.  To 
accomplish this task, he covered still-water sources with an 
aerosol spraying of a mixture of diesel oil and "DDT."  The 
process used a Todd Insecticidal Fog Applicator (TIFA) 
machine to heat the diesel oil for a light spray consistency 
of DDT droplets.  The veteran rode in the trucks carrying 
this machine as it sprayed the appropriate areas.  According 
to the veteran, the procedure generated fog which was 
frequently blown by wind over the truck.  He has consistently 
asserted that his in-service exposure to DDT and diesel oil 
caused him to develop bladder cancer.  

In this regard, the Board acknowledges that service medical 
records are negative for complaints of, treatment for, or 
findings of bladder cancer.  In fact, post-service medical 
records do not reflect a diagnosis of bladder cancer until 
October 1999, almost 45 years after the veteran's discharge 
from active military duty.  At that time, he was treated for 
a malignant Grade I non-invasive bladder tumor.  

Significantly, however, a service personnel record contained 
in the claims folder confirms that the veteran successfully 
completed field medical service school in September 1952.  
Further, according to medical treatises submitted by the 
veteran, approximately one-quarter of the instances of 
bladder cancer have been related to "occupational or 
environmental exposure to carcinogenic chemicals," with a 
latency period of 15 to 40 years (from the time of initial 
exposure to the appearance of bladder cancer).  

In an April 2006 statement, the veteran's treating urologist 
expressed his opinion that "there could possibly be a causal 
relationship [between the veteran's bladder cancer] and his 
military service."  Also, in an October 2005 statement, 
another private physician expressed his opinion that the 
veteran's "bladder cancer . . . could possibly have a causal 
relationship to his exposure during his tour of military 
service."  Both of these doctors based their opinions on the 
veteran's description of his in-service exposure to DDT and 
diesel oil as well as the medical research that he had 
compiled.  

In statements dated in October 2005 and April 2008, the 
veteran's representative asserted that further evidentiary 
development of the veteran's service connection claim is 
necessary prior to the Board's adjudication of this issue.  
The Board agrees.  

As no attempt appears to have been made to obtain the 
remainder of the veteran's service personnel records, the 
Board believes that, on remand, the AMC should procure all 
such available documents and associate them with the claims 
folder.  Further, as the veteran has not been accorded a 
pertinent VA examination, he should be given the opportunity 
for such an evaluation.  On examination, the examiner should 
be asked to discuss the etiology of the veteran's bladder 
cancer.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should contact the appropriate 
authority to procure the veteran's 
complete service personnel folder.  The 
Board is particularly interested in 
service personnel records that may confirm 
the veteran's assignment to the 2nd 
Preventative Medicine Unit at Camp Lejeune 
(with deployments to Puerto Rico) between 
September 1952 and February 1955 and that 
may reflect his in-service 
responsibilities during that time period.  
Any such available records should be 
associated with the claims folder.  The 
AMC should also contact National Personnel 
Records Center (NPRC) or other appropriate 
authority to determine if the veteran's 
responsibilities included riding in trucks 
spraying of a mixture of diesel oil and 
"DDT" to control mosquitoes.  

2.  After obtaining the appropriate 
release of information form where 
necessary, copies of records of any 
additional bladder treatment that the 
veteran has received since March 2004 
should be obtained and associated with the 
claims folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature, extent, and etiology 
of his bladder cancer.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  

All pertinent bladder pathology, which is 
found on examination, should be noted in 
the report of the evaluation.  The 
examiner should also express an opinion as 
to whether it is at least as likely as not 
(e.g., a 50% probability or greater) that 
the currently diagnosed bladder cancer is 
related to service, including his 
purported in-service exposure to DDT and 
diesel oil.  Complete rationale should be 
given for all opinions reached.  

4.  Following the completion of the above, 
the AMC should re-adjudicate the issue 
entitlement to service connection for 
residuals of bladder cancer.  If the 
decision remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


